Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q (the "Form 10-Q") of Echo Therapeutics, Inc. (the “Company”) for the quarter ended September 30, 2014, as filed with the Securities and Exchange Commission, as amended by this Amendment No. 2 to the Form 10-Q (the "10-Q/A") (the Form 10-Q, as amended by the Form 10-Q/A, the "Report"), I, Scott W. Hollander, Principal Executive Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company /s/ Scott W. Hollander Scott W. Hollander Chief Executive Officer (Principal Executive Officer) Date: April 20, 2015
